Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”) is entered into as of
the date set forth on the signature page below (the “Execution Date”), by and
between Benjamin Shaw (“you”) and Covetrus, Inc. (the “Company”, and together
with you, the “Parties”).

WHEREAS, you and the Company are parties to that certain Employment Agreement
made and entered into as of February 7, 2019 (the “Employment Agreement”);

WHEREAS, the Parties mutually agree that you will voluntarily resign from your
position of employment with the Company, including your position as an officer,
and your service as a director of the Company, effective October 21, 2019 (the
“Separation Date”);

WHEREAS, you and the Company desire to enter into this Agreement to set forth
the terms and conditions of the termination of your employment with the Company;
and

WHEREAS, you may consider for twenty-one (21) days whether you wish to sign this
Agreement and the Company are advises you to review this Agreement with your
attorney.

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement and of other good and valuable consideration the sufficiency of which
you acknowledge, and intending to be legally bound hereby, you and the Company
agree as follows:

1. General Terms of Separation. Whether or not you sign this Agreement, (a) you
will be paid for all time worked, including any benefits accrued, including
accrued but unused vacation time, up to and including the Separation Date, with
such amounts paid through the Company’s payroll on the next scheduled payroll
date following the Execution Date; (b) your last day of employment with the
Company is the Separation Date; and (c) your eligibility to participate in all
Company-sponsored plans that are governed by Employee Retirement Income Security
Act or 1974, as amended (“ERISA”) will end effective on the Separation Date or
such date as may otherwise be set forth in such plans. You separately agree to
resign as of the Separation Date from any all positions you hold as an officer
or director of the Company, and/or any position as a member of any committees of
the board of directors the Company. You agree to sign such documents as the
Company may reasonably request to effectuate such resignations.

2. Consideration. Subject to your timely execution and delivery of this
Agreement, agreeing to be bound by the general release in Paragraph 3 below, and
including the other terms and conditions of this Agreement described below, and
provided you do not timely exercise your right to revoke such agreement, the
Company will provide you the following consideration (the “Severance
Consideration”):

(a) Salary Continuation Payments: Severance equal to twenty-four (24) months of
your base salary as of the Separation Date, or $1,670,000, less applicable
payroll taxes and required withholdings, paid in accordance with the Company’s
customary payroll practices over the applicable twenty-four (24)-month period
following the Separation Date.

(b) Prorated Bonus: A prorated annual bonus based on your target bonus amount of
$835,000 and the number of days you worked in the 2019 fiscal year up through
your Separation Date over 365 days, or $672,575, less applicable payroll taxes
and required withholdings, payable at the same time as the Company pays bonuses
for the 2019 fiscal year to other employees, but no later than March 15, 2020.

(c) Continuation Coverage: Provided you timely elect and remain eligible for
health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”),



--------------------------------------------------------------------------------

the Company shall pay the employer portion of continued health insurance
coverage at your current election levels, through the earlier of: (i) eighteen
(18) months, or (ii) the date upon which you obtain or are provided any medical
benefits coverage from any source other than the Company, and provided that you
continue to pay an amount equal to the active employee rate of such coverage.

(d) Strategic Advisor. Commencing on the day following the Separation Date, the
Company shall engage you as an independent contractor to serve as a strategic
advisor to the Company’s board of directors. The Company will engage you for a
minimum of six (6) months following the Separation Date, provided, that,
thereafter your position will be “at will”, meaning that either you or the
Company may terminate your engagement at any time. Your services shall not
exceed thirty (30) hours per week, unless the parties mutually agree otherwise.
In consideration for such service, you shall receive gross compensation of Ten
Thousand Dollars per month for so long as you serve in such capacity. The
remaining terms and scope of your role shall be determined by the Company after
consultation with you, which we expect will commence one month after the
Separation Date. During the one-month period following the Separation Date, you
shall make yourself available to consult with the Company’s Chief Executive
Officer regarding the transition of your responsibilities, as reasonably
requested by the Company.

(e) Accelerated Vesting of Equity. Notwithstanding anything to the contrary set
forth in the equity awards granting you outstanding stock options subject to
performance-based vesting and Restricted Stock Units (“RSUs”) subject to
time-based vesting (collectively, the Equity Awards”), the unvested portion of
your Equity Awards shall vest in full, effective as of the Separation Date. In
addition, notwithstanding anything to the contrary in your stock option award,
for so long as you serve as an advisor to the Company in accordance with
paragraph (d) hereof, the exercise period for your outstanding stock options
shall not terminate.

(f) Executive Services. The Company shall continue to pay for executive coaching
services for six (6) months following the Separation Date.

You will not be eligible for the Severance Consideration described in this
Paragraph 2 unless: (i) the Company has received an executed copy of this
Agreement; and (ii) you comply with Restrictions incorporated in Paragraph 6
below.

3. General Release. In exchange for the Severance Consideration, you hereby
generally and completely release the Company, the Company’s subsidiaries, and
their respective current and former directors, officers, employees,
shareholders, stockholders, partners, general partners, limited partners,
managers, members, managing directors, operating affiliates, agents, attorneys,
predecessors, successors, Company and subsidiary entities, insurers, assigns and
affiliated entities (collectively, the “Released Parties”) of and from any and
all claims, liabilities and obligations, both known and unknown, arising from or
related to events, acts, or omissions occurring prior to or on the date you sign
this Agreement (collectively, the “Released Claims”). The Released Claims
include, but are not limited to, (a) all claims arising from or in any way
related to your employment or other participation in connection with any of the
Released Parties, or the termination of that employment or participation;
(b) all claims related to compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, or fringe
benefits, profit sharing, management fees, or carried interest; (c) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing, including any claims under your Employment
Agreement; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including, without limitations,
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the Age
Discrimination in Employment Act, as amended by the Older Worker Benefit
Protection Act, the Americans with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act (“FMLA”), the

 

2



--------------------------------------------------------------------------------

Worker Adjustment and Retraining Notification Act any claims arising under
analogous laws of the State of Maine or local ordinances or regulations,
including the Maine Human Rights Act, as amended, Me. Rev. Stat. tit. 5, §§ 4551
et seq.; Maine Equal Pay Law, as amended, Me. Rev. Stat. tit. 26, § 628; Maine
Civil Rights Act, Me. Rev. Stat. tit. 5, §§ 4681 et seq.; Maine Protection From
Harassment Law, Me. Rev. Stat. tit. 5, §§ 4651 et seq.; Maine Sexual Harassment
Policies Law, as amended, Me. Rev. Stat. tit. 26, §§ 806 et seq. In giving the
releases set forth in this Agreement, which include claims which may be unknown
to you at present, you hereby expressly waive and relinquish all rights and
benefits under any law or legal principle in any jurisdiction with respect to
your release of claims herein, including but not limited to the release of
unknown and unsuspected claims. You acknowledge that the consideration given for
the waiver and release in this Agreement is in addition to anything of value to
which you are already entitled. Notwithstanding anything to the contrary in this
Paragraph 3, you are not prohibited from making or asserting and you are not
waiving: (a) your rights under this Agreement; (b) any claims for unemployment
compensation, workers’ compensation or state disability insurance benefits
pursuant to the terms of applicable state laws; (c) any claim for vested
benefits under any Company-sponsored retirement or welfare benefit plan;
(d) your rights, if any, to indemnification pursuant to the Company’s operating
agreement; (e) any claim that arises based on events or facts arising at any
time after the date of execution of this Agreement; and (f) any other right that
may not be released under applicable law.

4. Reports to Government Entities. Nothing in this Agreement restricts or
prohibits you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. However, to the maximum extent
permitted by law, you are waiving your right to receive any individual monetary
relief from the Company or any others covered by the Released Claims resulting
from such claims or conduct, regardless of whether you or another party has
filed them, and in the event you obtain such monetary relief the Company will be
entitled to an offset for the payments made pursuant to this Agreement. This
Agreement does not limit your right to receive an award from any Regulator that
provides awards for providing information relating to a potential violation of
law. You do not need the prior authorization of the Company to engage in conduct
protected by this paragraph, and you do not need to notify the Company that you
have engaged in such conduct. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law. Pursuant
to the Defend Trade Secrets Act of 2016, you will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
the trade secrets of the Company or any of its affiliates that is made by you
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. To the extent required by law, the Company shall properly notify any
Regulators about changes in management as contemplated in this Agreement.

5. Outstanding Equity Awards. This Agreement will have no impact on your
outstanding equity awards which will remain subject to the terms and conditions
set forth therein, including ceasing vesting upon the Separation Date.

6. Restrictions.

 

3



--------------------------------------------------------------------------------

(a) Mutual Non-Disparagement. Except as may be permissible under Paragraph 4,
you agree that you will not make any negative comments or disparaging remarks,
in writing, orally or electronically, about the Company or any other Released
Parties and their respective products and services. The Company shall instruct
its officers and directors to not make any negative comments or disparaging
remarks, in writing, orally or electronically, about you and your family
members.

(b) Restrictive Covenants. You acknowledge that a condition for your receipt of
the Severance Consideration set forth in Paragraph 2 is your compliance with the
restrictive covenants set forth in Paragraph 14 of the Employment Agreement,
including the non-competition, non-solicitation restrictions and the invention
and non-disclosure obligations, each as set forth in Exhibit A and Exhibit B
attached to the Employment Agreement. These provisions set forth in the
Employment Agreement are incorporated herein by reference and are part of this
Agreement, and continue in full force and effect. Notwithstanding anything to
the contrary, the Company hereby agrees that you may provide advisory services
to non-competing animal health companies upon your receipt of written consent
from the Company, which shall not be unreasonably withheld.

7. Cooperation: After the Separation Date, subject to the Company’s continuation
of the strategic advisor relationship with you, you agree to make yourself
reasonably available to the Company to answer questions and/or provide guidance
in regard to any Company-related matters in which you were involved or of which
you have knowledge. You further agree to cooperate with the Company in
connection with any contemplated, anticipated, threatened or pending claim,
action, suit, investigation or proceeding of any nature regarding such matters.
The Company agrees to reimburse you for reasonable authorized out-of-pocket
expenses incurred under this Section. The Company shall return all of your
personal property located on the Company’s premises.

8. Indemnification. Nothing in this Agreement or elsewhere shall reduce or
otherwise adversely affect any rights that you have to contribution,
indemnification, or advancement of expenses (including, without limitation
advancement of attorney’s fees) whether under the Employment Agreement or
otherwise. Following the Separation Date, such rights to indemnification shall
remain in full force and effect and shall not be reduced or adversely affected.

9. Statement of Non-Admission. Nothing in this Agreement is intended as or will
be construed as an admission or concession of liability or wrongdoing by the
Company or any of the Released Parties.

10. No Actions Pending Against the Company. You expressly acknowledge and
represent that: (a) you have received all wages to which you were entitled as an
employee of the Company; and (b) you are not aware of any facts that may
constitute violations of the Company’s policies and/or legal obligations.

11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Maine.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to the matters contained herein and supersedes any and all
prior representations and agreements, written or oral, expressed or implied,
including the Employment Agreement (except as incorporated herein).

13. Headings; Days. Headings contained in this Agreement are for convenience of
reference only and are not intended, and shall not be construed, to modify,
define, limit, or expand the intent of the parties as expressed in this
Agreement, and they shall not affect the meaning or interpretation of this
Agreement. All references to a number of days throughout this Agreement refer to
calendar days.

 

4



--------------------------------------------------------------------------------

14. Representations. You agree and represent that (a) you have read carefully
the terms of this Agreement, including the general release; (b) you have had an
opportunity to and have been advised by the Company to review this Agreement,
including the general release, with an attorney; (c) you understand the meaning
and effect of the terms of this Agreement, including the general release;
(d) you were given twenty-one (21) days to determine whether you wished to sign
this Agreement, including the general release; (e) your decision to sign this
Agreement, including the general release, is of your own free and voluntary act
without compulsion of any kind; (f) no promise or inducement not expressed in
this Agreement has been made to you; and (g) you have adequate information to
make a knowing and voluntary waiver. You acknowledge that you have not made any
claims or allegations related to sexual harassment or sexual abuse and none of
the payments set forth in this Agreement are related to sexual harassment or
sexual abuse.

15. Revocation Period. If you sign this Agreement, you will retain the right to
revoke it for seven (7) days (“Revocation Period”). If you revoke this
Agreement, you are indicating that you have changed your mind and do not want to
be legally bound by this Agreement. This Agreement shall not be effective until
after the Revocation Period has expired without your having revoked it. To
revoke this Agreement, you must send a letter to the attention of the Company’s
General Counsel, 7 Custom House Street, Suite 2, Portland ME, 04101. The letter
must be received within seven (7) days of your execution of this Agreement. If
the seventh day is a Sunday or federal holiday, then the letter must be received
by the following business day. If you revoke this Agreement on a timely basis,
you shall not be eligible for the Severance Consideration set forth in Paragraph
2 above.

16. Expiration Date. As noted above, you have twenty-one (21) days to decide
whether you wish to sign this Agreement. If you do not sign this Agreement on or
before that time, then this Agreement is withdrawn and you will not be eligible
for the Severance Consideration set forth in Paragraph 2 above.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, you and the
Company hereby execute the foregoing Separation and Release Agreement as of the
Execution Date set forth below.

 

Covetrus, Inc.   By:  

/s/ Benjamin Wolin

         Benjamin Wolin  

I HAVE READ THIS AGREEMENT. I HAVE BEEN ADVISED BY THE COMPANY TO CONSULT WITH
AN ATTORNEY OF MY OWN CHOOSING DURING THE TWENTY-ONE (21)-DAY CONSIDERATION
PERIOD. I SIGN THIS AGREEMENT FREELY AND VOLUNTARILY, WITHOUT DURESS OR
COERCION.

 

/s/ Benjamin Shaw      Benjamin Shaw

October 21, 2019 Execution Date

 

6